Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This communication is in response to the Amendment and Request for Reconsideration filed 5 May 2022.  Claims 1-7, 9-14, 17 and 19-28 are pending in the application.  Claims 1, 2, 5, 6, 7, 10-13, 19-23 and 25-27 have been amended.  Claims 8, 15, 16 and 18 have been cancelled.  Claim 28 is new. 
The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of the claims are hereby withdrawn in light of the amendments to the claims.  However,  new 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection(s) are set forth below.

Claim Objections
Claims 2-4, 7, 14 and 17 are objected to because of the following informalities:  
In claims 2-4, “the impeller vane” should be reworded in the plural, such as --each impeller vane” to account for the amendments to claim 1. 
In claim 7, “at least one impeller stage” should be reworded to read –at least one of the impeller stages --.
In claims 14 and 17, “the impeller vane” should read --the first impeller vane--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the limitation “each impeller stage comprises from one (1) to forty (40) impeller vanes, wherein the impeller vanes alternate between perforated impeller vanes and unperforated impeller vanes” is indefinite because  a stage with just one vane would not be capable of having alternate perforated and unperforated vanes in the manner recited in the claim.   Correction of the numerical range would obviate this rejection. 
In claim 28, line 2, “an existing conventional electric submersible pump” is indefinite because it is unclear how one of ordinary skill in the art would interpret the scope of the term “existing conventional .. pump”.  The specification is silent as to a specific definition of this term and there are numerous types of electrical submersible pump configurations that exist in industry rendering the metes and the bounds of this claim subject to interpretation.  For example, there is no clear definition in the specification of whether a conventional pump has perforated impeller vane or not.   Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 14, 17, 19, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U. S. Patent No. 5628636) in view of Eslinger (U. S. Patent Application Publication No. 2008/0199300) and Gahlot (U. S. Patent Application Publication No. 2014/0178190).
As to claim 1, Lee discloses a pump assembly (FIG.’s 1-6, Abstract, two embodiments disclosed) comprising: 
multiple impeller stages 28 (FIG. 2, col. 3, lls 34-50; col. 4, lls 15-25), each impeller stage 28 comprising at least two impeller vanes 38 (FIG.’s 4-6, col. 4, lls 30-35 & col. 5, lls 60-68), where at least one impeller stage 28 comprises a first impeller vane 38 comprising at least one perforation 62 (Id., “recirculation holes 62 …  spaced outwardly along the vane 38” – specific reference to FIG. 6 embodiment) disposed therethrough, and a second impeller vane 38 (multiple vanes disclosed).
Lee is silent as to the second impeller vane being unperforated.  That is, Lee appears to show perforations in all vanes of each impeller stage.  In this regard, Eslinger teaches a pump assembly having multiple impeller stages 48 (FIG.’s 2-6, para. 0017) with impeller vanes 56 configured individually or selectively with passages 60, i. e. perforations.  Passages can be disposed on single vanes, selected vanes, or all of the vanes Id., which means that a second impeller vane of the stage may be unperforated.  Further in this regard, Gahlot teaches a mixed flow pump having multiple impeller stages including a fluid homogenizer having vanes 136 (para. 0034, “blades 136”) with perforations 138 next to vanes without (FIG.’s 3 & 4, para. 0035, “optionally includes one or more blade holes 138”).  Gahlot’s homogenizer component is considered analogous to the recited impeller stage since both are designed to react with a fluid and transfer rotational mechanical energy into fluid energy.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide perforation holes selectively or optionally on different vanes of each impeller stage in order to promote mixing and handle fluid rotation as taught by Eslinger and Gahlot.
As to claim 2, Lee discloses where liquid within the pump assembly flows from a first side of the impeller vane 38 to a second side of the impeller vane 38 via the at least one perforation 62 (Id., as shown and described).
As to claim 3, Lee discloses where the first side comprises a convex surface of the impeller vane 38 and the second side comprises a concave surface of the impeller vane (FIG.s 4-6, as shown).
As to claim 4, where the first side comprises a pressure side of the impeller vane 38 and the second side comprises a suction side of the impeller vane 38 (inherently – each side presenting either pressure or suction side depending upon rotational direction, according to basic operating principles of centrifugal or radial flow impellers).
As to claim 5, Lee discloses where each impeller stage 28 comprises from one (1) to forty (40) impeller vanes 38 (FIG. 5, at least two vanes shown) but is silent as to the impeller vanes alternate between perforated impeller vanes and unperforated impeller vanes.  However, Eslinger and Gahlot teach that is within the level or ordinary skill in the art to selectively dispose the perforations on the vanes.  With this in mind, it would have been obvious to provide alternate vanes with perforations as simple matter of rearrangement of parts since Applicant has not disclosed any criticality for this particular configuration and it would appear to perform equally as well as the prior art.   MPEP 2144.04(VI)(C).
As to claim 6, Lee discloses at least one impeller stage 28 includes an impeller vane 38 with one (1) to about  (20) perforations 62 (FIG. 6, col. 5, lls. 64-66, “two or more recirculation holes 62”) and where the perforations 62 comprise a cross-sectional area that is circular (FIG. 6, shows circular or cylindrical passages), elliptical, or cylindrical.
As to claim 7, Lee discloses least one impeller stage 28 includes an impeller vane 39 with from three (3) to nine (9) perforations disposed therethrough (Id., “two or more” is interpreted as at least three which falls within the claimed range, as currently understood).
As to claim 14, Lee discloses the impeller vane 38 comprises a doublet, where the doublet comprises two perforations 62 disposed immediately adjacent to each other (FIG. 6, showing two holes disposed immediately adjacent each other forming recited doublet under broadest reasonable interpretation of the term).
As to claim 17, Lee discloses where the impeller vane 38 comprises a plurality of perforations 62 and each perforation of the plurality of perforations is aligned along a concave surface of the impeller vane (see FIG. 5 & 6, perforations are aligned along a concave surface  under broadest reasonable interpretation of the term because a specific alignment direction or orientation has not been defiend).
As to claim 19, Lee discloses a pump assembly (FIG.’s 1-6, Abstract, two embodiments disclosed) comprising: multiple impeller stages 28 (FIG. 2, col. 3, lls 34-50; col. 4, lls 15-25) including an impeller vane 38 having at least one perforation 62 (FIG. 6) and where each of the multiple impeller stages 28 comprises at least one impeller vane 38 and at least one diffuser (col. 4, lls. 35-50, “into an adjacent diffuser (not shown)” – interpreted as providing a diffuser for each stage).  However Lee is silent as to where every third to every tenth impeller stage of the multiple impeller stages comprises at least one perforated impeller vane 136. In this regard, Gahlot teaches a mixed flow pump having multiple impeller stages with a fluid homogenizer functioning with each impeller stage, the impeller having vanes with perforations 138 (FIG.’s 3 & 4) with each impeller stage having vanes with perforations (FIG. 2, six stages shown, therefore if each has a vane with perforations, then it follows that at least every third to tenth impeller stage of multiple stages would be configured in the manner claimed).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide impeller stages configured with at least every third to tenth stage with a perforated impeller vane in order to promote mixing and handle fluid rotation in a multiple stage mixed flow pump as suggested by Gahlot.
Claim Interpretation Note: This claim is drafted in a manner that only requires perforated stages. The claim does not positively recite unperforated impeller stages,  allowing broader interpretation. 
	As to claim 20,  Lee discloses and where the at least one perforated impeller vane comprises from three (3) to nine (9) perforations (FIG. 6, col. 5, lls. 64-66, “two or more recirculation holes 62”, two or more is at least three) but is silent as to each impeller stage comprising four to ten impeller vanes.  In this regard, Gahlot teaches each impeller stage comprises from (4) to ten (10) impeller vanes (para. 0035, “three to eight … blades 136” is within recited range).  With this in mind, it would have been obvious to adapt Lee with four to ten impeller vanes to promote uniform flow depending upon desired pumping performance. 
As to claim 25, Lee discloses an annulus 52 (FIG. 4, col. 4, lls 40-45)  disposed in the at least one impeller and extending longitudinally from a pump stage located below the at least one impeller stage such that the annulus 52 fluidly couples the at least one impeller stage to the pump stage located below it (FIG. 2, as shown).
As to claim 26, Lee discloses each of the first impeller vane 38 and the second impeller vane 38  protrudes longitudinally upward from an impeller plate 40.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U. S. Patent No. 5628636) in view of Eslinger (U. S. Patent Application Publication No. 2008/0199300) and Gahlot (U. S. Patent Application Publication No. 2014/0178190) as applied to claim 1 above, further in view of Heald et al. (U. S. Patent No. 4890980).
As to claim 9, the applied art discussed above but is silent as to the perforation comprises a cross-sectional area that is square-shaped or rectangular.  However, forming perforation holes in different shapes like square or rectangular would be a simple design choice.  To this point, Eslinger teaches an impeller 54 having a perforation 60 with a rectangular cross-sectional area (FIG. 5, as shown).  And, Heald teaches a centrifugal pump having an impeller with pressure balancing holes 52 (FIG. 4, col. 4, lls 5-15) of a rounded rectangular shape.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to form the perforations with a square or rectangular cross-sectional area as a matter of design choice because Applicant has not indicated that this particular shape of the perforations solves any stated problem or serves any particular purpose because different various different cross-sectional area shapes would appear to provide the same functionality (see spec. para. 0068, “[i]n other embodiments, each of the impeller vanes 26 of Figures 5-13 may include perforations 34 with elliptically, triangularly, rectangularly or other-shaped cross-sectional areas”), as further demonstrated by Eslinger and Heald.  MPEP 2144.04 (IV)(B).
As to claims 10 and 11, the applied art is silent as to the perforation comprises an aspect ratio from two (2) to five (5), in claim 10, or from six (6) to eight (8) in claim 11, where the aspect ratio is the ratio of a length of the perforation to a width of the perforation.  Heald provides elongated rounded rectangular perforations arranged on the impeller in a manner similar to the claimed arrangement.   Aspect ratio is simply a numerical relationship describing the degree of elongation of a shape.  With this in mind, since Applicant has not disclosed that having the specific aspect ratio ranges for the perforations solves any stated problem or is for any particular purpose above and it appears that the holes of the Lee and Heald would perform equally well being configured as claimed by applicant.  Therefore, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the filing of the claimed invention, to modify the perforations to have be formed with the recited ranges of aspect ratio claimed for the purpose of aligning the perforations on the impeller.  See MPEP 2144.04 (IV)(B). 
As to claim 12, once modified, the combined teachings of the applied art, discloses, teaches or suggests the perforation is oriented such that a length of the perforation is aligned within  fifteen (15) degrees of a convex surface and a concave surface of the impeller vane (Heald – FIG. 4, elongated holes aligned with vanes 42, as currently understood, under broadest reasonable interpretation of the terms).
As to claim 13, once modified, the combined teachings of the applied art, discloses, teaches or suggests the perforation is oriented such that a length of the perforation is aligned within fifteen (15) degrees of a direction that is perpendicular to at least one of a top edge and a bottom edge of at least one of a convex surface and a concave surface of the impeller vane (Lee, FIG. 6, col. 5, lls 61-66,  “[t]he recirculation holes 62 can be spaced along the vane 38 in any desired pattern, but one effective pattern is for two or more recirculation holes 62 to be aligned along an imaginary axis that is tangential to the longitudinal axis of the vane 38” – interpreted as within 15 degrees of recited perpendicular direction to the top or bottom edges of the surfaces under broadest reasonable interpretation of the terms).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U. S. Patent No. 5628636) in view of Eslinger (U. S. Patent Application Publication No. 2008/0199300), Gahlot (U. S. Patent Application Publication No. 2014/0178190) and Heald et al. (U. S. Patent No. 4890980) as applied to claim 9 above, further in view of in view of Bergamini et al. (U. S. Patent Application Publication No. 2012/0057965).
As to claim 27, the applied art is discussed above and shows an inlet flow direction is oriented within  fifteen (15) degrees of the longitudinal direction (FIG. 4, since it is parallel to the longitudinal axis which is less than 15 degree).  However, Lee is silent as to an outlet flow direction oriented within about fifteen (15) degrees of the radial direction.  In this regard, Bergamini teaches that varying the outflow direction in a mixed flow stage of a pumping system is known to produce more efficient flow in each stage depending upon the gas volume fraction (FIG.’s 4, 7 & 8, para.’s 0034-0035).   Therein, out flow direction angle is a considered to be a result effective variable for producing efficient multi-phase flow characteristics in a multi-stage pumping application.  With this in mind, one having ordinary skill in the art would recognize that adjusting the out flow direction angle as a routine optimization.  With this in mind, it would have been obvious to one of ordinary skill in the art before the filing date of the instant application to modify Lee so that the out flow direction is oriented within about fifteen degrees of the radial direction in order to optimize multiphase pumping efficiency in a multistage pump as indicated by Bergamini Id., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  In re Aller, 456, 105 USPQ 233, 235 (CCPA 1955).   MPEP 2144.05(II).


Claims 21, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U. S. Patent No. 5628636) in view of Janger et al. (U. S. Patent Application Publication No. 2021/0140289) and Eslinger (U. S. Patent Application Publication No. 2008/0199300).
As to claim 21, Lee discloses a pump assembly system (FIG.’s 1-6, Abstract, two embodiments disclosed) comprising: 
an electric motor 10 (FIG.’s 1&2, col. 3, lls 34-55);
 a pump protector 12 disposed above the electric motor 10, Id.; 
a pump intake 14 disposed above the pump protector 12; 
and a pump module 16, 18, 26 (col. 4, lls 15-25, centrifugal pump units 16, 18 in pump housing 26) disposed above the pump intake 14 (shown) and fluidly coupled thereto, 
the pump module 16, 18, 26 mechanically coupled to the electric motor 10 via at least one shaft 30 disposed through each of the pump intake 14 and the pump protector 12, where the pump module comprises at least one perforated impeller stage 28 (with impeller vane 38 and perforations 62) comprising at least one impeller vane 38 comprising at least one perforation 62 (FIG. 6, col. 5, lls. 50-65).
Lee is silent as to a pump monitoring unit and the electric motor disposed above the pump monitoring unit and communicatively coupled thereto.  To this point, Janger teaches a downhole ESP system with motor 110, pump intake 125, ESP 195 (FIG. 1, para.0033) and a pump monitoring unit 120 (para. 0034, “downhole gauge”) located with the motor disposed above and coupled in the manner claimed.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a pump monitoring unit in Lee in order to monitor control and optimize operation of the of the ESP downhole system as taught by Janger (Abstract, inter alia).  
Lee shows it impeller vane perforation being circular and it may be asserted that its diameter forms a length that is formed where a length of each perforation of the at least one perforated impeller stage is substantially parallel to a convex surface, a concave surface, or both a convex surface and a concave surface of each impeller vane. However, this is not readily apparent.  To this point, Eslinger teaches a multistage pump with impeller vanes 58 having perforations 60 formed where a length of each perforation of the at least one perforated impeller stage is substantially parallel to a convex surface a concave surface, or both a convex surface and a concave surface of each impeller vane (FIG. 5, para. 0022, passage 60 aligned along convex/concave surface formed by bases 70).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to arrange perforations with a length substantially parallel to the convex/concave surfaces as manner claimed in order to correct hub suction side corner flow separation, or secondary flow, as taught by Eslinger, Id. 
As to claim 22, Lee and Janger disclose, teach or suggest the system comprises an electric submersible pump (ESP) disposed within a borehole (Lee – Abstract, Janger – Title).  Once modified, Eslinger teaches the perforation 60 comprises a cross-sectional area that is square-shaped or rectangular (FIG. 6, rectangular configuration shown).
As to claim 28, as understood, the applied art is discussed above but is silent as to expressly indicating that one or more perforated impeller stages are inserted into an existing conventional electric submersible pump (CESP), and where the one or more perforated impeller stages are interspersed throughout a plurality of impeller stages. However, Eslinger teaches that is within the level or ordinary skill in the art to selectively dispose perforations on impeller vanes in a multiple stage pump.  Thus, it follows that one could provide perforated impeller stages throughout the multiple stages as a simple matter of design choice since Applicant has not disclosed how a CESP is configured (note 112b rejection of this claim set forth above).   With this in mind, it would have been obvious to provide one or more perforated impeller stages interspersed throughout a plurality of stages as simple matter of design choice since Applicant has not disclosed any specific criticality for this  configuration and it would appear that arranging perforated impeller stages in a multiple stage pumping system would perform equally as well as the prior art.   MPEP 2144.04(VI)(C).
Claim Interpretation Note: This claim is drafted in a manner that only requires perforated stages. That is, the claim does not positively recite unperforated impeller stages, allowing broader interpretation. The phrase “impeller stages are inserted into an existing conventional electric submersible pump” is a product by process limitation1.  

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U. S. Patent No. 5628636) in view of Janger et al. (U. S. Patent Application Publication No. 2021/0140289) and Eslinger (U. S. Patent Application Publication No. 2008/0199300) as applied to claim 22 above, further in view of in view of Bergamini et al. (U. S. Patent Application Publication No. 2012/0057965).
As to claim 23, Lee discloses where the at least one perforated impeller stage 28 is disposed immediately downstream from the pump intake 14 (FIG. 1, since pumps  16 and 18 with impeller stages 28 are located downstream of the intake 14).  However, the applied art is silent as to where an inlet flow direction is oriented within fifteen (15) degrees of a longitudinal direction, and where an outlet flow direction is oriented within fifteen (15) degrees of a radial direction.  In this regard, Bergamini teaches that varying the outflow direction in a mixed flow stage of a pumping system is known to produce more efficient flow in each stage depending upon the gas volume fraction (FIG.’s 4, 7 & 8, para.’s 0034-0035).   Therein, out flow direction angle is a considered to be a result effective variable for producing efficient multi-phase flow characteristics in a multi-stage pumping application.  One having ordinary skill in the art would recognize that adjusting the out flow direction angle as a routine optimization.  With this in mind, it would have been obvious to one of ordinary skill in the art before the filing date of the instant application to modify Lee so that the out flow direction is oriented within about fifteen degrees of the radial direction in order to optimize multiphase pumping efficiency in a multistage pump as indicated by Bergamini Id., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.  In re Aller, 456, 105 USPQ 233, 235 (CCPA 1955).   MPEP 2144.05(II).
As to claim 24, Lee discloses fluid entering the pump assembly system at the pump intake includes a gas volume fraction (GVF) of 20% or higher (col. 4, lls 50-55, over 30% -  this in an intended use limitation given lesser weight inasmuch exposing high GVF fluids to the pump intake does not further structurally limit the claim; note that there is no evidence on the record suggesting that the claimed multistage pump would be capable of efficiently pumping fluids having GVFs approaching 100% gas, e. g., see Bergamini – FIG. 5 graph showing marked decrease in pressure rise and pumping efficiency for GVFs approaching 100% which is typical performance in this type of application; nevertheless Lee discloses pumping fluids above 30% which falls within the claimed range).

Response to Arguments
Applicant's remarks been fully considered but they are not persuasive, in part because the amendments to the claims have necessitated new grounds of rejection using a new reference or rearrangement of the references previously applied.
Applicant argues, with regard to Gahlot, that Applicant disagrees that ”the homogenizer component and impeller stage components in Gahlot as analogous.” “Gahlot has intentionally included both impellers and homogenizers, as they serve different functions and have different shapes here.” “While Gahlot reports homogenizers with at least one perforated blade, the impellers described by Gahlot are not perforated.”  The Examiner respectfully disagrees.  Gahlot is cited to teach impellers  configured with adjacent perforated and unperforated blades or vanes.  While Gahlot discloses an impeller stage separate from the fluid homogenizer stage, its fluid homogenizer forms an impeller by any reasonable definition of the term.  Gahlot’s fluid homogenizer is a rotatable fluid reacting device having fluid directing surfaces arranged in a fluid stream, forming another impeller stage under the broadest reasonable interpretation of the term.  By this reasoning its teachings are applicable. The Examiner has cited the teachings of Eslinger as further evidence of providing selectively configured perforated vanes as set forth in the statement of the rejection above.  This argument is not persuasive. 
Applicant has not presented any substantive arguments with regard to the rejections of the dependent claims over the art of record including the combinations of proposed modification, rationale, or motivations to make those combinations.  Applicant simply asserts that they are allowable for the same reasons made for the independent claims.   


Conclusion
This is a Non-Final Office action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”